              Case 2:20-sw-00591-CKD Document 5 Filed 12/07/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE APPLICATION                 CASE NO: 2:20-SW-0591 CKD
11 OF THE UNITED STATES OF AMERICA
   FOR SEARCH WARRANTS:                             [PROPOSED] ORDER TO UNSEAL SEARCH
12                                                  WARRANT AND SEARCH WARRANT
   16 Electronic Devices currently located at the   AFFIDAVITS
13 evidence storage room in the HSI office in
   Sacramento, CA
14

15

16         Upon application of the United States of America and good cause having been shown,

17         IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

18
     Dated:   December 7, 2020
19                                                    The Honorable Allison Claire
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH W ARRANT
